EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Laurin T. Buettner on 8/11/2022.
The application has been amended as follows: 
The claims: 
1.	(Currently Amended) A dielectric composite comprising:
 a compacted porous membrane;
wherein the compacted porous membrane comprises macro-structured folds, micro-folded fibrils, or both macro-structured folds and micro-folded fibrils;
wherein the compacted porous membrane comprises an expanded polytetrafluoroethylene (ePTFE) membrane, an expanded modified PTFE membrane, expanded copolymers of PTFE, an expanded polyethylene membrane, a porous polypropylene membrane, an electrospun nanofiber membrane and combinations thereof;
an elastomer layer positioned on a surface of the compacted porous membrane and at least partially penetrating the compacted porous membrane; 
wherein the elastomer layer comprises a member selected from silicones, fluorosilicones, fluoroelastomers, polyurethanes, nitrile rubber, neoprene rubber, natural rubber, butyl rubber and acrylics; and 
an electrically conductive layer positioned on a surface of the elastomer layer;
wherein the electrically conductive layer comprises an electrically conductive material; and
wherein the electrically conductive material of the electrically conductive layer through a partial thickness of the elastomer layer.

2.	(Previously Presented) The dielectric composite of claim 1, wherein the dielectric composite has a total thickness less than about 170 µm.

3. 	(Previously Presented) The dielectric composite of claim 1, wherein the compacted porous membrane is compacted in a transverse direction, compacted in a machine direction, or compacted in both the transverse direction and the machine direction.

4.	(Cancelled).

5.	(Previously Presented) The composite of claim 1, wherein the electrically conductive material comprises a member selected from an electrically conductive metal, an electrically conductive polymer, electrically conductive inks, carbon black particles, graphite particles and combinations thereof.

6. 	(Previously Presented) The dielectric composite of claim 1, wherein the elastomer layer has a thickness from about 0.1 µm to about 100 µm, wherein the electrically conductive material has a thickness from about 1 nm to about 20 µm, and wherein the compacted porous membrane has a thickness from about 0.1 µm to about 50 µm.

7. 	(Previously Presented) The dielectric composite of claim 1, wherein the compacted porous membrane comprises a compacted expanded polytetrafluorethylene membrane.

8. 	(Cancelled).

9. 	(Previously Presented) The dielectric composite of claim 1 in a stacked configuration.

10. 	(Previously Presented) The dielectric composite of claim 1 in a wound configuration.

11-28. (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Of the references of record, the most pertinent are the following:   
US 2004/0084304 to Thompson (hereinafter “Thompson”)
US 2013/0183515 to White (hereinafter “White”)
US 5,789,783 to Choudhury et al. (hereinafter “Choudhury”)
Thompson discloses a composite material comprising an elastomeric material and a porous polymeric membrane imbibed with the elastomeric material (abstract; and paragraph 65 and 72).  The porous polymeric membrane comprises expanded polytetrafluoroethylene (ePTFE) membrane (paragraph 80).  The composite material is useful as a dielectric material in electronics application (paragraph 72).  Thompson further discloses that an electronic chip package comprises a laminate substrate having a multitude of alternating conductive/dielectric layers and one or more vias therein (paragraph 76).  
White teaches a retracted ePTFE membrane having serpentine fibrils and exhibiting high elongation while substantially retaining the strength of the ePTFE (abstract and figure 2b).  The retracted ePTFE membrane has an elongation in at least one direction of at least about 50%, and a tensile strength in at least one direction of at least about 200 MPa (paragraph 10). 
Choudhury discloses a microelectronic integrated circuit metallization structure comprising a first metal layer, a second metal layer, and a dielectric layer disposed between the first and second metal layers.  The dielectric layer comprises a plurality of vias extending through a full thickness of the dielectric layer and filled with a conductive material to electrically connect the first to second metal layers (column 3, lines 10-20).  This is a clear indication that the electrically conductive material must penetrate through a full thickness of the dielectric material for effective electrical connections.  In other words, Choudhury fails to disclose an electrically conductive material which is penetrating through a partial thickness of the dielectric material.  
The combined disclosures of Thompson, White and Choudhury result in an electronic chip package where an electrically conductive material penetrates through a full thickness of an elastomeric material-imbibed polymeric membrane.  As such, the combination of the cited references fails to suggest that an electrically conductive material penetrates through a partial thickness of the imbibing elastomeric material. 
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a dielectric composite with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788